Exhibit 10.1

 

December 23, 2005

 

Mr. John D. McMahon

c/o Consolidated Edison, Inc.

4 Irving Place

New York, New York 10003

 

Dear John:

 

The Board of Directors (the “Board”) of Consolidated Edison, Inc. (the
“Company”) is delighted that you will be continuing in your position as
President and Chief Executive Officer (“CEO”) of Orange and Rockland Utilities,
Inc. (“O&R”). The following outlines certain of the terms and conditions of your
continued employment with the Company and O&R.

 

1. During the Term (as defined below), you will be employed as the President and
CEO of O&R, reporting to the CEO of the Company. In your capacity as President
and CEO of O&R, you shall have the authorities and duties commensurate with that
position. In such capacity, you shall also have responsibility for regulatory
services of the Company. You agree to devote your full attention and time and
efforts during normal business hours to the business and affairs of the Company
and to the performance of your duties in accordance with the Company’s policies
and procedures. You may (a) serve on corporate, civic or charitable boards or
committees, (b) deliver lectures or fulfill speaking engagements and (c) manage
personal investments, so long as such activities do not interfere with the
performance of your responsibilities as President and CEO of O&R and are in
compliance with the Company’s policies and procedures.

 

2. Your base salary, annual incentive compensation and long-term incentive
compensation shall be determined by the Management Development and Compensation
Committee of the Company on an annual basis. Effective September 1, 2005, your
base salary shall be $635,000.00. Your target annual bonus for 2005 under the
Orange and Rockland Annual Team Incentive Plan, or other applicable bonus plan
of the Company, shall be 80% of your base salary, pro-rated for the period
September 1, 2005 through December 31, 2005 (with you receiving a pro-rated
bonus for the period January 1, 2005 to August 31, 2005 based on your base
salary and bonus percentage in effect prior to September 1, 2005). You shall
also receive an award under the Company’s Long Term Incentive Plan (“LTIP”), the
terms and conditions of which shall be governed by the LTIP and an award
agreement under the LTIP. You will also be eligible to participate in all of the
Company’s plans, practices, policies and programs, and to receive all fringe
benefits and perquisites, generally available to senior executives of the
Company on terms and conditions that are commensurate with your position as
President and CEO of O&R. In the event



--------------------------------------------------------------------------------

your employment is terminated by the Company without Cause (as defined below),
or by you with or without Good Reason (as defined below), and the treatment of
any of your benefits or awards upon retirement is more favorable to you than
would otherwise be the case based on the grounds for your termination of
employment, you shall be entitled on a benefit by benefit basis to such more
favorable retirement treatment.

 

3. The Company agrees that upon termination of your employment during the Term
of this Agreement, you will be entitled to the following payments and benefits:

 

(a) In the event your employment is terminated by the Company other than for
Cause (as defined in Exhibit A), or by you with Good Reason (as defined in
Exhibit A) during the period commencing six months prior to and ending
twenty-four months following a Change in Control (as defined in the Severance
Program (as defined below)), subject to your executing a written release
substantially in the form of Annex 1 to the Severance Program (as revised to
provide that you are not releasing any rights of indemnification or to directors
and officers liability insurance coverage or any amounts due hereunder upon a
termination), you shall be entitled to severance benefits under the Company’s
Severance Program for Officers (the “Severance Program”), as in effect on the
date hereof, provided, however, that in calculating the amount of your payments
and benefits (x) the number two shall be substituted for the number one in
Sections III.A.1.a.(2), b., c. and d. of the Severance Program and (y) the
number two shall be increased to three in Section III.A.2 of the Severance
Program.

 

(b) In the event your employment is terminated for Cause or you terminate your
employment voluntarily (other than with Good Reason during the period commencing
six months prior to and ending twenty-four months following a Change in
Control), you shall be entitled to your Base Compensation (as defined in the
Severance Program) and any accrued vacation pay, in each case to the extent not
previously paid and the Other Benefits (as defined under the Severance Program),
but for purposes of this Agreement also including any unpaid bonus for any
completed prior fiscal year through the date of termination (unless the terms of
such Other Benefits provide for forfeiture upon termination for Cause or
termination for other than Good Reason).

 

(c) In the event your employment terminates by reason of your death, your estate
or beneficiary shall be paid, as applicable, in a lump sum in cash within 30
days of the date of termination, the Accrued Obligations (as defined in the
Severance Program) and the Other Benefits.

 

(d) In the event your employment terminates by reason of your Disability (as
defined in Exhibit A) or mandatory retirement, you shall be entitled to receive
all Accrued Obligations in a lump sum cash within 30 days of the date of
termination of your employment and the Other Benefits in accordance with their
terms.

 

Except to the extent otherwise provided in this Agreement, the terms of the
Severance Program as in effect on the date hereof shall govern your rights on
termination of your employment during the Term. The Company further agrees that
notwithstanding any amendments to the Severance Program, if your employment
terminates during the Term, you shall be entitled to

 

2



--------------------------------------------------------------------------------

the payments and benefits under the Severance Program as in effect on the date
hereof, and as modified pursuant to the terms of this Agreement. Notwithstanding
anything in the Severance Program to the contrary, the definitions of “Cause”,
“Good Reason” and “Disability” and the notice and cure provisions set forth in
Appendix A shall govern your rights upon termination of your employment during
the Term. The Company also agrees that in the event of a termination of your
employment by the Company other than for Cause, all amounts mandatorily deferred
under the Company’s Executive Incentive Plan shall be immediately vested and
nonforfeitable and paid to you in accordance with your payment election then in
effect.

 

4. The Company agrees that upon termination of your employment, the equity-based
awards granted to you prior to or during the Term under the LTIP or other
equity-based compensation plan of the Company shall be treated as follows
(whether such termination occurs during or after the Term):

 

(a) In the event that the Company terminates your employment without Cause, or
you terminate your employment for Good Reason during the period commencing six
months prior to and ending twenty-four months following a Change in Control,
(i) any performance-based equity awards granted to you prior to or during the
Term shall (A) fully vest and (B) be paid out within 30 days of the date your
employment terminates as if targeted performance had been achieved through the
applicable performance period; and (ii) any non-performance-based equity awards
granted to you prior to or during the Term, including restricted stock awards,
restricted stock unit awards, options and stock appreciation rights, shall fully
vest and (A) be paid out within 30 days of the date your employment terminates
or (B) (x) in the case of options granted to you prior to April 19, 2001 be
exercisable until the third anniversary of the date your employment terminates
and (y) in the case of options or stock appreciation rights granted to you after
April 19, 2001, be exercisable until the tenth anniversary of the grant date,
provided, however, that in no event shall such options or stock appreciation
rights be exercisable beyond the expiration of their respective terms.

 

(b) In the event that you terminate your employment voluntarily for any reason
more than six months prior to a Change in Control, or without Good Reason during
the period commencing six months prior to and ending twenty-four months
following a Change in Control, or your employment terminates as a result of your
death or Disability, (i) any performance-based equity awards granted to you
shall (A) vest pro-rata based on the number of full months that have elapsed
from the date of grant of such award to the date of your termination of
employment; (B) be payable at the time such award would otherwise have been paid
had your employment not terminated; and (C) be based on the Company’s
achievement of applicable performance criteria through the end of the applicable
performance period, (ii) any non-performance-based restricted stock or
restricted stock unit awards granted to you prior to or during the Term shall
vest pro-rata based on the number of full months that have elapsed from the date
of grant of such award to the date of termination of your employment and be paid
out within 30 days of the date your employment terminates, and (iii)(A) in the
case of options granted prior to April 19, 2001, such options shall be
exercisable until the third anniversary of the date your employment terminates
and (B) in the case of options or stock appreciation rights granted after
April 19, 2001, such options or stock appreciation rights shall be exercisable
until the tenth anniversary of the grant date, provided, however, that in no
event shall such options or stock appreciation rights be exercisable beyond the
expiration of their respective terms.

 

3



--------------------------------------------------------------------------------

(c) In the event your employment is terminated by the Company for Cause, any
equity awards granted to you prior to or during the Term under the LTIP or other
equity based compensation plan of the Company shall be forfeited in their
entirety (regardless of whether such awards are vested).

 

5. Notwithstanding anything in the Severance Program to the contrary, if any
payments or benefits made to you under this Agreement or otherwise constitute
“parachute” payments within the meaning of Section 280G of the Internal Revenue
Code of 1986, as amended (the “Code”), you shall be entitled to the additional
payments and benefits set forth in Appendix B.

 

6. You understand that you hold in a fiduciary capacity for the benefit of the
Company all confidential information, knowledge or data (defined below) relating
to the Company or any of its affiliates or subsidiaries, and their respective
businesses, which you obtain during your employment by the Company or any of its
affiliated companies and which shall not be or become public knowledge (other
than by acts by you or your representatives in violation of this Agreement).
Upon termination of your employment, you shall return to the Company, all
Company information. After termination of your employment, you will not without
the prior written consent of the Company or as may otherwise be required by law
or legal process, communicate or divulge any such information, knowledge or data
to anyone other than the Company and those designated by it, except
(x) otherwise publicly available information, (y) as may be necessary to enforce
your rights under this Agreement or necessary to defend yourself against a claim
asserted directly or indirectly by the Company or its affiliates or (z) in
compliance with legal process or governmental inquiry. As used herein, the term
“confidential information, knowledge or data” means all trade secrets,
proprietary and confidential business information belonging to, used by, or in
the possession of the Company or any of its affiliates and subsidiaries,
including but not limited to information, knowledge or data related to business
strategies, plans and financial information, mergers, acquisitions or
consolidations, purchase or sale of property, leasing, pricing, sales programs
or tactics, actual or past sellers, purchasers, lessees, lessors or customers,
those with whom the Company or its affiliates and subsidiaries has begun
negotiations for new business, costs, employee compensation, marketing and
development plans, inventions and technology, whether such confidential
information, knowledge or data is oral, written or electronically recorded or
stored, except information in the public domain, information known by you prior
to employment with the Company and information received by you from sources
other than the Company or its affiliates or subsidiaries, without obligation of
confidentiality, and your rolodex and similar address books.

 

7. The confidential knowledge, information and data, as defined in the previous
paragraph, gained in the performance of your duties hereunder may be valuable to
those who are now, or might become, competitors of the Company or its affiliates
and subsidiaries. Accordingly, you agree that you will not, for the period of
two years from the date of termination of your employment for any reason,
directly own, manage, operate, join, control, become employed by, consult to or
participate in the ownership, management, or control of any company that
competes with Consolidated Edison Company of New York, Inc., Orange and Rockland
Utilities, Inc. or other regulated business of the Company, or other than with
the consent of the Company which shall not be unreasonably withheld, any other
material business of the Company; provided that the foregoing shall not prevent
you from owning less than two percent (2%) of the stock of any publicly-traded
company. Further, you agree that for a period of two years following

 

4



--------------------------------------------------------------------------------

the date of termination of your employment, you will not, directly or
indirectly, solicit or hire, or encourage the solicitation or hiring of any
person who was a managerial or higher level employee of the Company at any time
during the term of your employment by the Company by any employer other than the
Company for any position as an employee, independent contractor, consultant or
otherwise. The foregoing agreement in the immediately preceding sentence shall
not apply to any person after 6 months have elapsed subsequent to the date on
which such person’s employment by the Company has terminated. You shall also not
be prohibited from serving as a reference for an employee with regard to an
entity with which you are not affiliated or generally advertising for employees,
provided such advertising is not targeted at employees of the Company. In the
case of any material violations of any activity prohibited under this
paragraph 7, you shall (a) not be entitled to post-employment payments under the
Severance Program or this Agreement; (b) forfeit any unvested equity awards
granted to you under the LTIP; and (c) return or repay to the Company a portion
of any equity awards that vested or paid out during the two year period
immediately preceding such prohibited activity which is equal to the amount of
such equity award that vested or paid out within such two year period (valued as
of the date such equity award vested or paid out) times a fraction, the
numerator of which is the number of months from the commencement of such
activity to the date that is twenty-four months after the date of termination of
your employment, and the denominator of which is twenty-four.

 

8. In the event of a breach by you of any of the agreements set forth in
paragraphs 6 or 7 above, it is agreed that the Company shall suffer irreparable
harm for which money damages are not an adequate remedy, and that, in the event
of such breach, the Company shall be entitled to obtain an order of a court of
competent jurisdiction for equitable relief from such breach, including, but not
limited to, temporary restraining orders and preliminary and/or permanent
injunctions against the breach of such agreements by you. In the event that the
Company should initiate any legal action for the breach or enforcement of any of
the provisions contained in paragraphs 6 or 7 and the Company does not prevail
in such action, you shall be reimbursed for the full amount of any court costs,
filing fees, and attorney’s fees which you reasonably incur in defending such
action, and any loss of income during the period of such litigation.

 

9. To the fullest extent permitted by applicable law, the Company shall
(a) indemnify you as an officer or director of the Company or a trustee or
fiduciary of an employee benefit plan of the Company against all liabilities and
reasonable expenses that you may incur in any threatened, pending, or completed
action, suit or proceeding, whether civil, criminal or administrative, or
investigative and whether formal or informal, because you are or were an officer
or director of the Company or a trustee or fiduciary of such employee benefit
plan, and (b) pay for or reimburse your reasonable expenses incurred in the
defense of any proceeding to which you are a party because you are or were an
officer or director of the Company or a trustee or fiduciary of such employee
benefit plan and (c) if the Company maintains directors and officers liability
insurance, to cover you under such insurance to the same extent as its other
officers and directors. Your rights under this paragraph 9 shall survive the
termination of your employment by the Company.

 

5



--------------------------------------------------------------------------------

10. Except with respect to equitable relief provided for in paragraph 8, any
dispute about the validity, interpretation, effect or alleged violation of this
Agreement shall be resolved by confidential binding arbitration to be held in
New York, New York, in accordance with the Commercial Arbitration Rules of the
American Arbitration Association. Judgment upon the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereover. All
costs and expenses incurred by the Company or you or your beneficiaries in
connection with any such controversy or dispute, including without limitation
reasonable attorney’s fees, shall be borne by the Company as incurred, except
that you shall be responsible for any such costs and expenses incurred in
connection with any claim determined by the arbitrator(s) to have been without
reasonable basis or to have been brought in bad faith. You shall be entitled to
interest at the applicable Federal rate provided for in Section 7872(f)(2)(A) of
the Code, on any delayed payment which the arbitrator(s) determines you are
entitled to under this Agreement.

 

11. This Agreement is personal to you and without the prior written consent of
the Company may not be assigned otherwise than by will or the laws of descent
and distribution. This Agreement shall inure to the benefit of and be binding
upon and enforceable by your legal representatives. This Agreement shall inure
to the benefit of and be binding upon and enforceable by the Company and its
successors and assigns, provided that the Company may only assign this Agreement
to a successor satisfying the requirements of paragraph 12 below.

 

12. The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place in writing
promptly delivered to you upon such assignment.

 

13. Miscellaneous.

 

(a) Term. The term of your employment under this Agreement shall commence on
December 23, 2005 and shall continue until August 31, 2007. The term shall be
automatically extended without further action of either party for additional
one-year periods, unless written notice of either party’s intention not to
extend has been given to the other party at least six months prior to the
expiration of the term or any renewal thereof.

 

(b) No Mitigation. Except as provided under paragraph 7, and except to the
extent that a court under paragraph 8 or an arbitrator appointed under
paragraph 10 shall determine to permit an offset in respect of your violation of
paragraphs 6 or 7, the Company’s obligation to make the payments provided for in
this Agreement and otherwise to perform its obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action which the Company may have against you or others. In no event shall
you be obligated to seek other employment or take any other action by way of
mitigation of the amounts payable to you under the provisions of this Agreement,
and except as provided in the Severance Program with respect to certain medical,
prescription and dental benefits, such amounts shall not be reduced whether or
not you obtain other employment.

 

6



--------------------------------------------------------------------------------

(c) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to agreements
executed and performed entirely therein.

 

(d) Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

 

    If to John McMahon:            

   4 Irving Place      New York, NY 10003

    If to the Company:            

   4 Irving Place      New York, NY 10003,      Attention: General Counsel

 

or to such other address as either party shall have furnished to the other in
writing.

 

(e) Invalidity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement. If any provision of this Agreement shall be held invalid or
unenforceable in part, the remaining portion of such provision, together with
all other provisions of this Agreement, shall remain valid and enforceable and
continue in full force and effect to the fullest extent consistent with law.

 

(f) Tax Withholding. Notwithstanding any other provision of this Agreement, the
Company may withhold from any amounts payable under this Agreement such Federal,
state, local or foreign taxes as shall be required to be withheld pursuant to
any applicable law or regulation.

 

(g) Failure to Assert Rights. The Company’s or your failure to insist upon
strict compliance with any provisions of, or to assert any right under, this
Agreement shall not be deemed to be a waiver of such provision or right or of
any other provision or right under this Agreement.

 

(h) Entire Agreement/Modification. This Agreement supersedes the Agreement dated
September 1, 2000 between you and the Company and represents the complete
agreement between you and the Company relating to your employment and
termination, except for your rights under plans, programs and grants. This
Agreement may not be altered or changed except by written agreement executed by
the parties hereto or their respective successors or legal representatives.

 

(i) JOBS Act Compliance. In the event that you are considered a “Specified
Employee” as defined in Section 409A of the Internal Revenue Code of 1986, as
amended and the regulations thereunder (the “Jobs Act”), and any payments to you
under this Agreement (including pursuant to the Severance Program) are
considered “deferred compensation” under the Jobs Act and of a type requiring
payments six months after the date of your separation from service (within the
meaning of the Jobs Act), to the extent required by the Jobs Act such payment
shall be delayed until six (6) months after the date of your separation from
service. If any provision of this Agreement would result in unintended or
adverse tax consequences to you or would, contravene

 

7



--------------------------------------------------------------------------------

the regulations anticipated to be promulgated under the JOBS Act or other
Department of Treasury guidance, the parties shall reform this Agreement or any
provisions hereof to maintain to the maximum extent practicable the original
purpose of the provision without violating the provisions of the JOBS Act or
creating unintended or adverse tax consequences to you.

 

Please confirm your acceptance of the foregoing by signing and returning a copy
of this letter to the undersigned no later than December 31, 2005. This
Agreement shall not be effective until you execute and deliver a copy of it to
the Company.

 

Yours sincerely, CONSOLIDATED EDISON, INC.

By:

 

/s/ Kevin Burke

--------------------------------------------------------------------------------

 

Agreed and accepted:

 

/s/ John D. McMahon

--------------------------------------------------------------------------------

John D. McMahon December 23, 2005

 

8



--------------------------------------------------------------------------------

Appendix A

 

Definitions

 

“Cause” means (i) your willful and continued failure to substantially perform
your duties as President and CEO of O&R; or (ii) your conviction of a felony or
entering of a plea of nolo contendere to a felony, in either case having a
significant adverse effect on the business and affairs of the Company; or
(iii) a finding by a regulatory or judicial body that has relevant jurisdiction
or the entering into of a consent decree or a plea of nolo contendere to a
violation by you of the requirements of the Sarbanes-Oxley Act of 2002, or with
regard to the Company, other Federal or state securities law, rule or
regulation. No act or failure to act shall be considered “willful” unless it is
done, or omitted to be done, by you in bad faith or without reasonable belief
that your action or omission was in the best interests of the Company. Any act
or failure to act that is based upon authority given pursuant to a resolution
duly adopted by the Board, or the advice of counsel for the Company, shall be
conclusively presumed to be done, or omitted to be done, by you in good faith
and in the best interests of the Company.

 

A termination of your employment for Cause shall be effected in accordance with
the following procedures. The Company shall give you written notice (“Notice of
Termination for Cause”), of its intention to terminate your employment for
Cause, setting forth in reasonable detail the specific conduct that it considers
to constitute Cause. Such notice shall be given no later than 60 days after the
Company has actual knowledge of the act or failure (or the last in a series of
acts or failures) that the Company alleges to constitute Cause. You shall have
30 days after receiving the Notice of Termination for Cause in which to cure
such act or failure, to the extent such cure is possible. If you fail to cure
such act or failure to the reasonable satisfaction of the Board, the Company
shall give you a second written notice stating the date, time and place of a
special meeting of the Board called and held specifically for the purpose of
considering your termination for Cause, which special meeting shall take place
not less than ten and not more than twenty business days after you receive
notice thereof. You shall have the opportunity, together with counsel, to be
heard at the special meeting of the Board. Your termination for Cause shall be
effective when and if a resolution is duly adopted at such special meeting by
the affirmative vote of a majority of the Board stating that in the good faith
opinion of the Board, you are guilty of the conduct described in the Notice of
Termination for Cause and that such conduct constitutes Cause as defined above.

 

“Disability” means that (A) you are (i) unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months or (ii) by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than three months under an accident and health plan covering employees of the
Company and (B) you have not been able to perform your material duties and
responsibilities for the period specified within the definition of “Disability”
in the Severance Program.

 

“Good Reason” means following a Change in Control (or within six months prior
to, and in connection with or in contemplation of, a Change in Control, provided
the Change in Control in fact occurs), (i) any adverse change in your titles,
authority, duties, responsibilities and reporting

 

A-1



--------------------------------------------------------------------------------

lines in effect as of the date six months prior to the Change in Control, or the
assignment to you of any duties or responsibilities inconsistent in any respect
with those customarily associated with the position you held as of the date six
months prior to the Change in Control; or (ii) the appointment, without your
consent, of any person other than you to the position you held as of the date
six months prior to the Change in Control or any other position or title
conferring similar status or authority; or (iii) any reduction in your salary,
target annual bonus, target long-term incentive or retirement benefit as in
effect as of the date six months prior to the Change in Control; or (iv) any
requirement by the Company that your services be rendered primarily at an office
or location that is more than 50 miles from your office or location as of the
date six months prior to the Change in Control; or (v) any purported termination
of your employment for a reason or in a manner not expressly permitted by the
Agreement; or (vi) any failure by a successor of the Company to assume the
Agreement; or (vii) any other material breach of the Agreement by the Company
that either is not taken in good faith or, even if taken in good faith, is not
remedied by the Company promptly after receipt of notice thereof from you.

 

A termination of your employment for Good Reason shall be effectuated by giving
the Company written notice (“Notice of Good Reason”) of the Good Reason event,
setting forth in reasonable detail the specific acts or omissions of the Company
that constitute Good Reason and the specific provision(s) of this Agreement on
which you rely. Unless the Board determines otherwise, you must give the Company
a Notice of Good Reason within 60 days after you have actual knowledge of the
act or omission (or the last in a series of acts or omissions) that you allege
constitutes Good Reason, and the Company shall have 30 days from the receipt of
such Notice of Good Reason to cure the conduct cited therein, provided that such
conduct is not conduct that previously had to be cured by the Company as a
result of a Notice of Good Reason. You may terminate your employment for Good
Reason upon further written notice given within thirty (30) days after the final
day of such 30-day cure period, unless prior to the end of the initial 30 day
period the Company has cured the specific conduct asserted to constitute Good
Reason to your reasonable satisfaction (unless the notice sets forth a later
date (which date shall in no event be later than 30 days after the notice is
given)).

 

A-2



--------------------------------------------------------------------------------

Appendix B

 

Tax Gross-Up Provision

 

(a) In the event it shall be determined that any payment or distribution by the
Company to or for your benefit (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, but
determined without regard to any additional payments required under this
Appendix B (a “Payment”) would be subject to the excise tax imposed by
Section 4999 of the Code or any interest or penalties are incurred by you with
respect to such excise tax (such excise tax, together with any such interest and
penalties, are hereinafter collectively referred to as the “Excise Tax”), then
you shall be entitled to receive an additional payment (a “Gross-Up Payment”) in
an amount such that after payment by you of all taxes (including any interest or
penalties imposed with respect to such taxes), including, without limitation,
any income and employment taxes (and any interest and penalties imposed with
respect thereto) and Excise Tax imposed upon the Gross-Up Payment, you shall
retain an amount of the Gross-Up Payment equal to the Excise Tax imposed upon
the Payments.

 

(b) Subject to the provisions of subsection (c), all determinations required to
be made under this Appendix B, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by the Company’s
independent auditors or such other certified public accounting firm as may be
jointly designated you and by the Company (the “Accounting Firm”), which shall
provide detailed supporting calculations both to the Company and to you. All
fees and expenses of the Accounting Firm shall be borne solely by the Company.
Any Gross-Up Payment, as determined pursuant to this Appendix B, shall be paid
by the Company to you within 15 days of the receipt of the Accounting Firm’s
determination. Any determination by the Accounting Firm shall be binding upon
the Company and you. As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Gross-Up Payments which will not
have been made by the Company should have been made (“Underpayment”), consistent
with the calculations required to be made hereunder. In the event that the
Company exhausts its remedies pursuant to Appendix B, and you thereafter are
required to make a payment of any Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to you or for your benefit.

 

(c) You shall notify the Company in writing of any claim by the Internal Revenue
Service that, if successful, would require the payment by the Company of the
Gross-Up Payment. Such notification shall be given as soon as practicable but no
later than ten business days after you are informed in writing of such claim and
shall apprise the Company of the nature of such claim and the date on which such
claim is requested to be paid. You shall not pay such claim prior to the
expiration of the 30-day period following the date on which you give such notice
to the Company (or such shorter period ending on the date that any payment of
taxes with respect to such claim is due). If the Company notifies you in writing
prior to the expiration of such period that it desires to contest such claim,
you shall:

 

(i) give the Company any information reasonably requested by the Company
relating to such claim,

 

B-1



--------------------------------------------------------------------------------

(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,

 

(iii) cooperate with the Company in good faith in order effectively to contest
such claim, and

 

(iv) permit the Company to participate in any proceedings relating to such
claim;

 

provided however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold you harmless, on an after-tax
basis, for any Excise Tax or income tax (including interest and penalties with
respect thereto) imposed as a result of such representation and payment of costs
and expenses. Without limitation on the foregoing provisions of this Appendix B,
the Company shall control all proceedings taken in connection with such contest
and, at its sole option, may pursue or forgo any and all administrative appeals,
proceedings, hearings and conferences with the taxing authority in respect of
such claim and may, at its sole option, either direct you to pay the tax claimed
and sue for a refund or contest the claim in any permissible manner, and you
agree to prosecute such contest to a determination before any administrative
tribunal, in a court of initial jurisdiction and in one or more appellate
courts, as the Company shall determine; provided however, that if the Company
directs you to pay such claim and sue for a refund, the Company shall advance
the amount of such payment to you, on an interest-free basis and shall indemnify
and hold you harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties with respect thereto) imposed with respect to
such advance or with respect to any imputed income with respect to such advance;
and further provided that any extension of the statute of limitations relating
to payment of taxes for your taxable year with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, the Company’s control of the contest shall be limited to issues
with respect to which a Gross-Up Payment would be payable hereunder and you
shall be entitled to settle or contest, as the case may be, any other issue
raised by the Internal Revenue Service or any other taxing authority.

 

(d) If, after the receipt by you of an amount advanced by the Company pursuant
to Appendix B, you become entitled to receive any refund with respect to such
claim, you shall (subject to the Company’s complying with the requirements of
Appendix B), promptly pay to the Company the amount of such refund (together
with any interest paid or credited thereon after taxes applicable thereto). If,
after the receipt by you of an amount advanced by the Company pursuant to this
Appendix B, a determination is made that you shall not be entitled to any refund
with respect to such claim and the Company does not notify you in writing of its
intent to contest such denial of refund prior to the expiration of 30 days after
such determination, then such advance shall be forgiven and shall not be
required to be repaid and the amount of such advance shall offset, to the extent
thereof, the amount of Gross-Up Payment required to be paid.

 

B-2